Citation Nr: 1637083	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  05-06 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1977 to March 1985.  He also had service in the U.S. Naval Reserve and the Army National Guard of New Jersey, to include periods of active duty for training from February 1976 to May 1976, and from February 1977 to August 1977.  Due to the character of his discharge from his second period of service in the Navy, eligibility for VA benefits based on active duty from September 22, 1981, to March 14, 1985, is precluded.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a rating in excess of 10 percent for osteoarthritis of the right knee.

This matter was previously before the Board in August 2014, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

The Board notes that, although another issue has been developed for appeal, pursuant to the terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative) executed by the Veteran in August 2013, the Veteran is being represented by a private attorney on that issue.  As such, that issue will be addressed in a separate decision.

In August 2015, the Veteran submitted a notice of disagreement (NOD) with respect to an August 2015 AOJ decision that, in pertinent part, increased the rating for hypertensive heart disease from 10 to 30 percent, effective August 8, 2014.  Thus far, the Veteran has not been furnished a statement of the case addressing that matter.  See, e.g., 38 C.F.R. § 19.29 (2015).  However, it appears clear that the AOJ is aware of the NOD and is continuing to work on the appeal.  Therefore, it will not be remanded at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons set forth below, the Veteran's right knee claim is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Veteran submitted a release for updated records of treatment from Level One Orthopedics Orlando Health Center/Dr. Haidukewych.  The record does not reflect that the AOJ has taken action to assist the Veteran in obtaining those records.  Because the records could bear on the outcome of the Veteran's appeal with respect to the evaluation of his right knee, efforts must be made to procure them.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's right knee was most recently examined in January 2016.  Unfortunately, the report of that examination does not contain all of the information necessary to a proper evaluation of his disability.  See e.g., Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing).  As such, a new examination is required.

Updated records of the Veteran's VA treatment should also be procured.

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain updated records of treatment from Level One Orthopedics Orlando Health Center/Dr. Haidukewych.

2.  Obtain records of any relevant VA treatment the Veteran has received since February 17, 2016.

3.  Arrange to have the Veteran scheduled for an examination of his right knee to determine its current level of severity.  The examiner must, among other things, test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so.

4.  Readjudicate the matter of the Veteran's entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

